
	
		II
		110th CONGRESS
		2d Session
		S. 2691
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2008
			Mr. Bond introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Crop Insurance Reform and Department
		  of Agriculture Reorganization Act of 1994 to provide enhanced agricultural
		  input into Federal rulemakings, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Farmer Red Tape Reduction Act of
			 2008.
		2.Agricultural
			 regulatory flexibilityThe
			 Federal Crop Insurance Reform and Department of Agriculture Reorganization Act
			 of 1994 (7 U.S.C. 6901 et seq.) is amended by adding at the end the
			 following:
			
				IVAgricultural
				regulatory flexibility
					401.DefinitionsIn this title:
						(1)AgencyThe
				term agency has the meaning given the term in section 551 of title
				5, United States Code.
						(2)Agricultural
				entityThe term agricultural entity means any person
				or entity that has income derived from—
							(A)farming,
				ranching, or forestry operations;
							(B)the production of
				crops, livestock, or unfinished raw forestry products;
							(C)the sale
				(including the sale of easements and development rights) of farm, ranch, or
				forest products, including water or hunting rights;
							(D)the sale of
				equipment to conduct farming, ranching, or forestry operations;
							(E)the rental or
				lease of land used for farming, ranching, or forestry operations, including
				water or hunting rights;
							(F)the provision of
				production inputs or services to farmers, ranchers, or foresters;
							(G)the processing
				(including packing), storing (including shedding), or transporting of farm,
				ranch, or forestry products; or
							(H)the sale of land
				used for agriculture.
							(3)Chief Counsel
				for AdvocacyThe term Chief Counsel for Advocacy
				means the Chief Counsel for Advocacy of the Office of Advocacy of the
				Department of Agriculture appointed under section 413(b).
						(4)Collection of
				information
							(A)In
				generalThe term collection of information means
				obtaining, causing to be obtained, soliciting, or requiring the disclosure to
				third parties or the public, of facts or opinions by or for an agency,
				regardless of form or format, calling for—
								(i)answers to
				identical questions posed to, or identical reporting or recordkeeping
				requirements imposed on, 10 or more persons, other than agencies,
				instrumentalities, or employees of the United States; or
								(ii)answers to
				questions posed to agencies, instrumentalities, or employees of the United
				States that are to be used for general statistical purposes.
								(B)ExclusionThe
				term collection of information does not include collection of
				information described in section 3518(c)(1) of title 44, United States
				Code.
							(5)Recordkeeping
				requirementThe term recordkeeping requirement means
				a requirement imposed by an agency on persons to maintain specified
				records.
						(6)Rule
							(A)In
				generalThe term rule means any rule for which an
				agency publishes a general notice of proposed rulemaking pursuant to section
				553(b) of title 5, United States Code, or any other law.
							(B)InclusionThe
				term rule includes any rule of general applicability governing
				Federal grants to State and local governments for which an agency provides an
				opportunity for notice and public comment.
							(C)ExclusionsThe
				term rule does not include a rule of particular applicability
				relating to—
								(i)rates, wages,
				corporate or financial structures or reorganizations of the structures, prices,
				facilities, appliances, services, or allowances; or
								(ii)valuations,
				costs, accounting, or practices relating to those rates, wages, structures,
				prices, facilities, appliances, services, or allowances.
								402.Agricultural
				regulatory flexibility agenda
						(a)In
				generalDuring the months of October and April of each year, each
				agency shall publish in the Federal Register an agricultural regulatory
				flexibility agenda that shall contain—
							(1)a brief
				description of the subject area of any rule that the agency expects to propose
				or promulgate that is likely to have a significant economic impact on a
				substantial number of agricultural entities;
							(2)a summary
				of—
								(A)the nature of the
				rule under consideration for each subject area listed in the agenda under
				paragraph (1);
								(B)the objectives
				and legal basis for the issuance of the rule; and
								(C)an approximate
				schedule for completing action on any rule for which the agency has issued a
				general notice of proposed rulemaking; and
								(3)the name and
				telephone number of an agency official who is knowledgeable concerning the rule
				described in paragraph (1).
							(b)Notice and
				comment by Chief Counsel for AdvocacyEach agency shall transmit
				the agricultural regulatory flexibility agenda of the agency to the Chief
				Counsel for Advocacy for any comment.
						(c)Notice and
				comment by agricultural entitiesEach agency shall, to the
				maximum extent practicable—
							(1)provide notice of
				each agricultural regulatory flexibility agenda to agricultural entities or the
				representatives of agricultural entities through direct notification or
				publication of the agenda in publications likely to be obtained by the
				agricultural entities; and
							(2)invite comments
				on each subject area on the agenda.
							(d)AdministrationNothing
				in this section—
							(1)precludes an
				agency from considering or acting on any matter not included in an agricultural
				regulatory flexibility agenda; or
							(2)requires an
				agency to consider or act on any matter listed in the agenda.
							403.Initial
				agricultural regulatory flexibility analysis
						(a)In
				generalIf an agency is required by section 553 of title 5,
				United States Code, or any other law, to publish general notice of proposed
				rulemaking for any proposed rule, or publishes a notice of proposed rulemaking
				for an interpretative rule involving the internal revenue laws of the United
				States, the agency shall prepare and make available for public comment an
				initial agricultural regulatory flexibility analysis of the proposed rule that
				describes the impact of the proposed rule on agricultural entities.
						(b)PublicationThe
				agency shall publish the initial agricultural regulatory flexibility analysis
				or a summary of the analysis in the Federal Register at the time of the
				publication of general notice of proposed rulemaking for the rule.
						(c)Notice and
				comment by Chief Counsel for AdvocacyThe agency shall transmit a
				copy of the initial agricultural regulatory flexibility analysis to the Chief
				Counsel for Advocacy for any comment.
						(d)Interpretative
				rulesIn the case of an interpretative rule that involves the
				internal revenue laws of the United States, this title applies to
				interpretative rules published in the Federal Register for codification in the
				Code of Federal Regulations only to the extent that the interpretative rule
				impose on agricultural entities a collection of information requirement.
						(e)ContentsEach
				initial agricultural regulatory flexibility analysis of an agency for a
				proposed rule required under this section shall contain—
							(1)a description of
				the reasons why action by the agency is being considered;
							(2)a succinct
				statement of the objectives of, and legal basis for, the proposed rule;
							(3)a description of
				and, if feasible, an estimate of the number of agricultural entities to which
				the proposed rule will apply;
							(4)a description of
				the projected reporting, recordkeeping, and other compliance requirements of
				the proposed rule, including an estimate of the classes of agricultural
				entities that will be subject to the requirement and the type of professional
				skills necessary for preparation of the report or record; and
							(5)an
				identification, to the maximum extent practicable, of all relevant Federal
				rules that may duplicate, overlap, or conflict with the proposed rule.
							(f)Alternatives
							(1)In
				generalEach initial agricultural regulatory flexibility analysis
				of an agency for a proposed rule shall contain a description of any significant
				alternatives to the proposed rule that—
								(A)accomplish the
				purposes of the applicable law; and
								(B)minimize any
				significant economic impact of the proposed rule on agricultural
				entities.
								(2)Types of
				alternativesConsistent with the purposes of the applicable law,
				the analysis shall discuss significant alternatives such as—
								(A)the establishment
				of differing compliance or reporting requirements or timetables that take into
				account the resources available to agricultural entities;
								(B)the
				clarification, consolidation, or simplification of compliance and reporting
				requirements under the rule for agricultural entities;
								(C)the use of
				performance rather than design standards; and
								(D)an exemption from
				coverage of the rule, or any part of the rule, for agricultural
				entities.
								404.Final
				agricultural regulatory flexibility analysis
						(a)In
				generalIf an agency promulgates a final rule under section 553
				of title 5, United States Code, after being required by that section or any
				other law to publish a general notice of proposed rulemaking, or promulgates a
				final interpretative rule involving the internal revenue laws of the United
				States as described in section 403(a), the agency shall prepare a final
				agricultural regulatory flexibility analysis of the final rule that describes
				the impact of the final rule on agricultural entities.
						(b)ContentsEach
				final agricultural regulatory flexibility analysis of an agency for a final
				rule required under this section shall contain—
							(1)a succinct
				statement of the need for, and objectives of, the rule;
							(2)(A)a summary of the
				significant issues raised by the public comments in response to the initial
				agricultural regulatory flexibility analysis;
								(B)a summary of the assessment of the
				agency of the issues; and
								(C)a statement of any changes made in the
				proposed rule as a result of the comments;
								(3)a description of
				and an estimate of the number of agricultural entities to which the rule will
				apply or an explanation of why no such estimate is available;
							(4)a description of
				the projected reporting, recordkeeping, and other compliance requirements of
				the rule, including an estimate of the classes of agricultural entities that
				will be subject to the requirements and the type of professional skills
				necessary for preparation of the report or record; and
							(5)a description of
				the steps the agency has taken to minimize the significant economic impact on
				agricultural entities consistent with the purposes of applicable law, including
				a statement of—
								(A)the factual,
				policy, and legal reasons for selecting the alternative adopted in the final
				rule; and
								(B)why each 1 of the
				other significant alternatives to the rule considered by the agency that affect
				the impact on agricultural entities was rejected.
								(c)Public
				availabilityThe agency shall—
							(1)make copies of
				the final agricultural regulatory flexibility analysis available to members of
				the public; and
							(2)publish in the
				Federal Register the analysis or a summary of the analysis.
							405.Avoidance of
				duplicative or unnecessary analysis
						(a)Other agenda or
				analysisAn agency may perform the analyses required by section
				402, 403, or 404 in conjunction with or as a part of any other agenda or
				analysis required by any other law if the other analysis meets the requirements
				of that section.
						(b)No significant
				economic impact on agricultural entities
							(1)In
				generalSections 403 and 404 shall not apply to a proposed or
				final rule of an agency if the head of the agency certifies that the rule will
				not, if promulgated, have a significant economic impact on a substantial number
				of agricultural entities.
							(2)Publication of
				certificationIf the head of the agency makes a certification
				under subsection (a), at the time of publication of general notice of proposed
				rulemaking for the rule or at the time of publication of the final rule, the
				agency shall publish in the Federal Register the certification and a statement
				providing the factual basis for the certification.
							(3)Notice and
				comment by Chief Counsel for AdvocacyThe agency shall provide
				the certification and statement to the Chief Counsel for Advocacy for
				comment.
							(c)Closely related
				rulesIn order to avoid duplicative action, an agency may
				consider a series of closely related rules as 1 rule for the purposes of
				sections 402, 403, 404, and 410.
						406.Effect on
				other lawThe requirements of
				sections 403 and 404 do not alter any standards otherwise applicable by law to
				agency action.
					407.Preparation of
				analysesIn complying with
				sections 403 and 404, an agency may provide—
						(1)a quantifiable or numerical description of
				the effects of a proposed rule or alternatives to the proposed rule; or
						(2)more general descriptive statements, if
				quantification is not practicable or reliable.
						408.Waiver or
				delay of completion
						(a)Initial
				agricultural regulatory flexibility analysisAn agency head may
				waive or delay the completion of all or part of the requirements of section 403
				for a proposed rule by publishing in the Federal Register, not later than the
				date of publication of the proposed rule, a written finding, with a statements
				of the reasons for the finding, that the final rule is being promulgated in
				response to an emergency that makes compliance or timely compliance with
				section 403 impracticable.
						(b)Final
				agricultural regulatory flexibility analysis
							(1)In
				generalExcept as provided in section 405(b), an agency head may
				not waive the requirements of section 404 for a final rule.
							(2)Delayed
				completionAn agency head may delay the date for complying with
				section 404 for a final rule for a period of not more than 180 days after the
				date of publication in the Federal Register of the final rule by publishing in
				the Federal Register, not later than the date of publication of the final rule,
				a written finding, with a statement of the reasons for the finding, that the
				final rule is being promulgated in response to an emergency that makes timely
				compliance with section 104 impracticable.
							(3)Effect of
				noncomplianceIf the agency has not prepared a final agricultural
				regulatory analysis for a final rule pursuant to section 404 within 180 days
				after the date of publication of the final rule—
								(A)the rule shall
				lapse and have no effect; and
								(B)the rule shall
				not be repromulgated until a final regulatory flexibility analysis has been
				completed by the agency.
								409.Comments
						(a)Definition of
				covered agencyIn this section, the term covered
				agency means—
							(1)the Environmental
				Protection Agency; and
							(2)the Department of
				the Interior.
							(b)In
				generalIf a rule is promulgated that will have a significant
				economic impact on a substantial number of agricultural entities, the head of
				the agency promulgating the rule or the official of the agency with statutory
				responsibility for the promulgation of the rule shall ensure that agricultural
				entities are given an opportunity to participate in the rulemaking for the rule
				through the use of techniques such as—
							(1)the inclusion in
				an advanced notice of proposed rulemaking, if issued, of a statement that the
				proposed rule may have a significant economic effect on a substantial number of
				agricultural entities;
							(2)the publication
				of general notice of proposed rulemaking in publications likely to be obtained
				by agricultural entities;
							(3)the direct
				notification of interested agricultural entities;
							(4)the conduct of
				open conferences or public hearings concerning the rule for agricultural
				entities, including soliciting and receiving comments over computer networks;
				and
							(5)the adoption or
				modification of agency procedural rules to reduce the cost or complexity of
				participation in the rulemaking by agricultural entities.
							(c)Requirements
				for covered agenciesPrior to publication of an initial
				agricultural regulatory flexibility analysis for a proposed rule that a covered
				agency is required to conduct under this title—
							(1)the covered
				agency shall—
								(A)notify the Chief
				Counsel for Advocacy of the proposed rule; and
								(B)provide the Chief
				Counsel for Advocacy with information on the potential impact of the proposed
				rule on agricultural entities;
								(2)not later than 15
				days after the date of receipt of the materials described in paragraph (1), the
				Chief Counsel for Advocacy shall identify individuals representative of
				affected agricultural entities for the purpose of obtaining advice and
				recommendations from those individuals on the potential impact of the proposed
				rule;
							(3)the covered
				agency shall convene a review panel for the proposed rule consisting of—
								(A)full-time Federal
				employees of the office within the covered agency responsible for carrying out
				the proposed rule;
								(B)the Office of
				Information and Regulatory Affairs of the Office of Management and Budget;
				and
								(C)the Chief Counsel
				for Advocacy;
								(4)the panel
				convened under paragraph (3) for the proposed rule of a covered agency
				shall—
								(A)review any
				material the covered agency has prepared in connection with the proposed rule,
				including any draft proposed rule;
								(B)collect advice
				and recommendations of each individual agricultural entity representative
				identified by the covered agency, after consultation with the Chief Counsel for
				Advocacy, on issues related to paragraphs (3), (4), and (5) of subsection (b),
				and subsection (c), of section 403(e); and
								(C)not later than 60
				days after the date the panel is convened, submit to the covered agency a
				report on—
									(i)the comments of
				the agricultural entity representatives; and
									(ii)the findings of
				the panel on issues related to paragraphs (3), (4), and (5) of subsection (b),
				and subsection (c), of section 403(e); and
									(5)the covered
				agency shall—
								(A)make the report
				provided under paragraph (4)(C) public as part of the rulemaking record;
				and
								(B)if appropriate,
				modify—
									(i)the proposed
				rule;
									(ii)the initial
				agricultural flexibility analysis; or
									(iii)the decision on
				whether an initial flexibility analysis is required.
									(d)No significant
				economic impact on agricultural entitiesA covered agency may
				apply subsection (c) to rules that the covered agency—
							(1)intends to
				certify under subsection 405(b); but
							(2)believes may have
				a greater than de minimis impact on a substantial number of agricultural
				entities.
							(e)Waivers
							(1)In
				generalThe Chief Counsel for Advocacy, in consultation with the
				individuals described in subsection (c)(2) and the Administrator of the Office
				of Information and Regulatory Affairs of the Office of Management and Budget,
				may waive the requirements of paragraphs (3), (4), and (5) of subsection (c) by
				including in the rulemaking record a written finding, with a statement of the
				reasons for the finding, that those requirements would not advance the
				effective participation of agricultural entities in the rulemaking
				process.
							(2)FactorsIn
				making a determination on a proposed rule of a covered agency under this
				subsection, the Chief Counsel for Advocacy shall consider—
								(A)in developing the
				proposed rule, the extent to which the covered agency—
									(i)consulted with
				individuals representative of affected agricultural entities with respect to
				the potential impact of the proposed rule; and
									(ii)took those
				concerns into consideration;
									(B)special
				circumstances requiring prompt issuance of the rule; and
								(C)whether the
				requirements of subsection (c) would provide the individuals described in
				subsection (b)(2) with a competitive advantage relative to other agricultural
				entities.
								410.Periodic
				review of rules
						(a)Plan for
				periodic review of rules
							(1)In
				generalNot later than 180 days after the date of enactment of
				this title, each agency shall publish in the Federal Register a plan for the
				periodic review of the rules issued by the agency that have or will have a
				significant economic impact on a substantial number of agricultural
				entities.
							(2)AmendmentsThe
				agency may amend the plan by publishing the amendment in the Federal
				Register.
							(3)Purpose of
				reviewThe purpose of the review shall be to determine whether
				the rules should be continued without change, or should be amended or
				rescinded, consistent with the purposes of applicable law, to minimize any
				significant economic impact of the rules on a substantial number of
				agricultural entities.
							(4)TimetableSubject
				to paragraph (5), the plan shall provide for—
								(A)the review of all
				such agency rules existing on the date of enactment of this title not later
				than 10 years after that date of enactment; and
								(B)the review of
				each rule adopted after the date of enactment of this title not later than 10
				years after the date of the publication of the rule as the final rule.
								(5)ExtensionIf
				the head of the agency determines that completion of the review of existing
				rules is not feasible by the date required under paragraph (4), the head of the
				agency—
								(A)shall certify the
				determination in a statement published in the Federal Register; and
								(B)may extend the
				completion date by 1 year at a time for a total of not more than 5
				years.
								(b)Factors for
				minimizing impactIn reviewing rules to minimize any significant
				economic impact of a rule on a substantial number of agricultural entities in a
				manner consistent with the purposes of applicable law, the agency shall
				consider—
							(1)the continued
				need for the rule;
							(2)the nature of
				complaints or comments received concerning the rule from the public;
							(3)the complexity of
				the rule;
							(4)the extent to
				which the rule overlaps, duplicates, or conflicts with other Federal rules,
				and, to the maximum extent feasible, with State and local governmental rules;
				and
							(5)the length of
				time since the rule has been evaluated or the degree to which technology,
				economic conditions, or other factors have changed in the area affected by the
				rule.
							(c)Publication of
				list of rules
							(1)In
				generalEach year, each agency shall publish in the Federal
				Register a list of the rules that have a significant economic impact on a
				substantial number of agricultural entities, which are to be reviewed pursuant
				to this section during the succeeding 1-year period.
							(2)ContentThe
				list shall include a brief description of each rule and the need for and legal
				basis of the rule.
							(3)Public
				commentsThe agency shall invite public comment on the
				rule.
							411.Judicial
				review
						(a)In
				generalIn the case of any rule subject to this title, an
				agricultural entity that is adversely affected or aggrieved by final agency
				action may seek judicial review, of agency compliance with—
							(1)sections 404,
				405(b), 408(b), and 410, in accordance with chapter 7 of title 5, United States
				Code; and
							(2)sections 407 and
				409(a), in connection with judicial review of section 404.
							(b)JurisdictionEach
				court having jurisdiction to review a rule for compliance with section 553,
				United States Code, or under any other provision of law, shall have
				jurisdiction to review any claim of noncompliance with—
							(1)section 404,
				405(b), 108(b), and 110 in accordance with chapter 7 of title 5, United States
				Code; and
							(2)sections 407 and
				409(a), in connection with judicial review of section 404.
							(c)Timing
							(1)In
				generalExcept as otherwise provided in this subsection, an
				agricultural entity may seek review under this section during—
								(A)the 1-year period
				beginning on the date of final agency action; or
								(B)if a provision of
				law requires that an action challenging a final agency action be commenced
				before the expiration of that 1-year, during the period established under the
				provision of law.
								(2)Final
				agricultural regulatory flexibility analysisIf an agency delays
				the issuance of a final agricultural flexibility analysis pursuant to section
				408(b), an action for judicial review under this section shall be filed not
				later than—
								(A)1 year after the
				date the analysis is made available to the public; or
								(B)if a provision of
				law requires that an action challenging a final agency regulation be commenced
				before the expiration of the 1-year period, the number of days specified in the
				provision of law that is after the date the analysis is made available to the
				public.
								(d)ReliefIn
				granting any relief in an action under this section, the court shall order the
				agency to take corrective action consistent with this title and chapter 7 of
				title 5, United States Code, including—
							(1)remanding the
				rule to the agency; and
							(2)deferring the
				enforcement of the rule against agricultural entities unless the court finds
				that continued enforcement of the rule is in the public interest.
							(e)Effective date
				of ruleNothing in this subsection limits the authority of any
				court to stay the effective date of any rule or provision of any rule under any
				other provision of law or to grant any other relief in addition to the relief
				authorized under this section.
						(f)Agricultural
				flexibility analysisIn an action for the judicial review of a
				rule, the agricultural flexibility analysis for the rule (including an analysis
				prepared or corrected pursuant to subsection (d)) shall constitute part of the
				entire record of agency action in connection with the review.
						(g)Sole means of
				reviewCompliance or noncompliance by an agency with this title
				shall be subject to judicial review only in accordance with this
				section.
						(h)Other impact
				statementsNothing in this section bars judicial review of any
				other impact statement or similar analysis required by any other law if
				judicial review of the statement or analysis is otherwise permitted by
				law.
						412.Reports and
				intervention rights
						(a)Monitoring and
				reportingThe Chief Counsel for Advocacy shall—
							(1)monitor agency
				compliance with this title; and
							(2)report at least
				annually to the President and to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition and Forestry of the
				Senate on agency compliance with this title.
							(b)Intervention
							(1)In
				generalThe Chief Counsel for Advocacy may appear as amicus
				curiae in any action brought in a court of the United States to review a
				rule.
							(2)ViewsIn
				any action described in paragraph (1), the Chief Counsel for Advocacy may
				present the views of the Chief Counsel for Advocacy with respect to—
								(A)compliance with
				this title;
								(B)the adequacy of
				the rulemaking record with respect to agricultural entities; and
								(C)the effect of the
				rule on agricultural entities.
								(3)Granting of
				applicationA court of the United States shall grant the
				application of the Chief Counsel for Advocacy to appear in any action under
				this subsection for the purposes described in paragraph (2).
							413. Office of
				Advocacy of the Department of Agriculture
						(a)EstablishmentThere is established within the Department
				of Agriculture an Office of Advocacy of the Department of Agriculture.
						(b)Chief Counsel
				for AdvocacyThe management
				of the Office shall be vested in a Chief Counsel for Advocacy who shall be a
				private citizen appointed by the President, by and with the advice and consent
				of the Senate.
						(c)Primary
				functionsThe primary
				functions of the Office of Advocacy shall be—
							(1)(A)to measure the direct costs and other
				effects of government regulation on agricultural entities; and
								(B)to
				make legislative and nonlegislative proposals for eliminating excessive or
				unnecessary regulations of agricultural entities;
								(2)(A)to study the ability of
				financial markets and institutions to meet agricultural entity credit needs;
				and
								(B)to determine the impact of government
				demands for credit on agricultural entities;
								(3)(A)to recommend specific
				measures for creating an environment in which all agricultural entities will
				have the opportunity to compete effectively and expand to the full potential of
				agricultural entities; and
								(B)to ascertain the common reasons, if
				any, for agricultural entity successes and failures; and
								(4)(A)to evaluate the efforts
				of each department and agency of the United States, and of private industry, to
				assist agricultural entities owned and controlled by veterans, and agricultural
				entities concerns owned and controlled by serviced-disabled veterans;
								(B)to provide statistical information on
				the use of the programs by the agricultural entities; and
								(C)to make appropriate recommendations to
				the Secretary and to Congress in order to promote the establishment and growth
				of those agricultural entities.
								(d)Additional
				dutiesThe Office of Advocacy
				shall—
							(1)serve as a focal point for the receipt of
				complaints, criticisms, and suggestions concerning the policies and activities
				of the President and any other Federal agency that affects agricultural
				entities;
							(2)counsel
				agricultural entities on how to resolve questions and problems concerning the
				relationship of the agricultural entity to the Federal Government;
							(3)develop proposals
				for changes in the policies and activities of any agency of the Federal
				Government that will better fulfill the purposes of agricultural entities and
				communicate the proposals to the appropriate Federal agencies;
							(4)represent the
				views and interests of agricultural entities before other Federal agencies
				whose policies and activities may affect agricultural entities; and
							(5)enlist the
				cooperation and assistance of public and private agencies, businesses, and
				other organizations in disseminating—
								(A)information about
				the programs and services provided by the Federal Government that are of
				benefit to agricultural entities; and
								(B)information on
				how agricultural entities can participate in or make use of the programs and
				services.
								.
		
